Citation Nr: 1401364	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-42 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1956 to July 1960.  He noted on a November 2009 Standard Form 180, Request Pertaining to Military Records, that he also had service in the Air Force Reserve from August 1960 to August 1962.  He also had service in the Alabama Air National Guard from February 1974 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for entitlement to service connection for hearing loss.  

The Board remanded the case for further development in March 2013.  That development was completed, and the case has been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To send corrective VCAA notice, to obtain service personnel records, and to procure an additional VA audiological examination.

VA has not been able to obtain the Veteran's service treatment records from his period of active duty despite having requested those records from the Records Management Center (RMC) and the National Personnel Records Center (NPRC).  However, service treatment records from the Alabama Air National Guard have been obtained.  Because service treatment records are missing for the period of active duty, it cannot be determined whether hearing loss had its onset during this period.  

If a disease, such as hearing loss, is not shown to have had its onset in active service, then direct service connection requires three things:  (1) the current existence of the disability for which service connection is being claimed; (2) incurrence or aggravation of a disease or injury in active service; and (3) a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010).  For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

In this case, the Veteran has a current hearing loss "disability" as defined under section 3.385, and so that requirement (1) for service connection has been met.  See June 2009 VA Audio Examination Report.  In addition, VA has conceded that the Veteran was exposed to noise during active duty, and therefore, requirement (2)--that there have been an injury during active service--has also been met.  Thus, the remaining question in this case is whether there is a nexus or connection between the current hearing loss disability and the injury (noise exposure or acoustic trauma) to the ears in service.  Specifically, it must be determined whether the current hearing loss is at least as likely the result of noise exposure in active service as opposed to its being more likely the result of some other cause or factors.  38 C.F.R. § 3.102.

Concerning this, a June 2009 VA examiner rendered an opinion that the Veteran's current bilateral hearing loss was less likely than not (less than a 50/50 probability) caused by or a result of in-service acoustic trauma.  The rationale for the opinion was based on Air National Guard records "showing hearing within normal limits bilaterally for VA purposes in 1975 and 1978 (many years after active duty separation), the conceded history of military active duty noise exposure, and the history of civilian occupational noise exposure."  June 2009 VA examination report, page 2.

In an August 2013 DBQ Medical Opinion, the same VA examiner noted, regarding the Air National Guard records, that "the earliest audio examination found was from 1974 (enlistment), which showed high frequency hearing loss for VA purposes in both ears.  However, subsequent audio tests in 1975 and 1978 both indicated normal hearing under VA standards bilaterally . . . .  History of otitis media and PE tube placement dating back to 1973 noted in 1978 examination."  The examiner also noted, "

Even though no active duty audiograms are available for review, the fact that the Veteran's hearing thresholds were considered to be within normal limits for VA purposes in both ears 15 years after active duty separation indicates that hearing was normal in 1960 at the time of separation. . . .  Current scientific evidence (National Institutes of Health) indicates that noise-induced hearing loss does not develop years after the occurrence.  Therefore, it is my opinion that it is unlikely that this veteran's current hearing loss had its clinical onset during, or is otherwise related to, his active military service.

August 2013 DBQ Medical Opinion, page 3.

The Board finds this opinion inadequate because, although the audiograms in 1975 and 1978 do not show hearing loss "for VA purposes", by which the Board assumes the examiner meant a hearing loss "disability" that meets the requirements of section 3.385, the 1975 and 1978 audiograms nevertheless show some degree of hearing loss.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 1975 and 1978 reports show puretone thresholds of 30 at 3000 Hz. in the right ear and at 4000 Hz. in the left ear.  Puretone thresholds of 25 or 30 were also shown at the higher frequencies.  

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley, 5 Vet. App. at 159.  

Therefore, the Board finds that the examiner's statement that the fact that "hearing thresholds were within limits for VA purposes in both ears 15 years after active duty separation" indicates that hearing was normal in 1960 at the time of separation" is an inadequate basis to conclude that it was less likely that hearing loss had its onset in active service before July 1960 and more likely that it had its onset at some time after July 1960.  This is so because the National Guard audiometric records all show some degree of hearing loss.  Specifically, hearing loss was shown in February 1974, August 1975, October 1978, September 1981, January 1986, January 1990, and December 1993.  Accordingly, remand for a clarifying opinion is necessary in this case.

In addition, the Board notes that service connection for hearing loss may also be warranted based on the Veteran's Air National Guard service.  This depends on the type of duty he had.  In order to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army or Air National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C. §§ 101(21), 22(C), (23).  Allen v. Nicholson, 21 Vet. App. 54, 58-60 (2007).  In some cases, a member may be ordered to active duty for training (ACDUTRA) under the authority of 10 U.S.C. § 672(d) which constitutes "active duty for training" for Title 38 purposes.  In this case, it appears from an October 1986 Line of Duty Determination in the Veteran's service treatment records that he had duty status under Title 10 from August 9, 1986, to September 10, 1986.  

On remand, the RO/AMC must follow all procedures required for determining whether the Veteran had any periods of ACDUTRA or Inactive Duty for Training (INACDUTRA) which qualify him for basic eligibility for Veterans benefits and what the dates of such periods were.  In addition, the Veteran's complete service personnel records should be requested, to include all available active duty and Air National Guard records.

If any periods of Guard service qualify him for basic eligibility for Veterans benefits, then the questions in this case are (1) whether the Veteran became disabled from the disease of hearing loss during a period of ACDUTRA or (2) whether his hearing loss is the result of the injury of acoustic trauma during periods of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 101(24) (defining "active military, naval, or air service" to include "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and "any period of [INACDUTRA] in which the individual concerned was disabled or died from injury incurred or aggravated in line of duty).

Where a Veteran has a period of active duty prior to a period of National Guard service as is the case here, the presumption of soundness applies as to a period of qualifying National Guard service if the veteran was "examined, accepted, and enrolled for service" for that period of service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (Veteran who served in the Army National Guard was not entitled to presumption of sound condition upon her entry into period of [ACDUTRA], absent evidence of a medical examination prior to entry into the period of [ACDUTRA].  The veteran is presumed sound only where that examination revealed, as to the disorder for which the veteran seeks benefits, no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  Smith, 24 Vet. App. at 46. 
The adjudicator (not a medical examiner) should determine whether a Veteran was "examined, accepted, and enrolled for service" for a period of Guard service which qualifies him for basic eligibility for Veterans benefits.  Therefore, the RO/AMC must make the determination in this case, for each such periods of Guard service, before the examiner can render the opinion directed in this Remand.  

Additionally, the Veteran should be provided with notice of the criteria for service connection where there is active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or other Reserve component or Guard service not classified by the service department as active duty (AD).  The Board notes that the notice letters sent to the Veteran and the rating decisions of record do not address the criteria for establishing service connection when there is service other than active duty. 

The Veteran was afforded a VA audiological examination in June 2009, and an addendum opinion was obtained in August 2013.  While the examination and opinion made note of the records from the Veteran's National Guard service, no opinion has been rendered regarding whether the Veteran's current hearing loss, which appears to have worsened during his service with the Alabama Air National Guard, was incurred or aggravated during periods of ACDUTRA or INACDUTRA.  Such an examination must be ordered in order to comply with the VA's duty to assist this Veteran regarding his claim for entitlement to service connection for hearing loss aggravated during a period of ACDUTRA or INACDUTRA.  A list of any periods of ACDUTRA and INACDUTRA which qualify the Veteran for basic eligibility for Veterans benefits should be provided to the examiner, along with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) which advises the Veteran of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA in the National Guard which qualifies him for basic eligibility for Veterans benefits.  Advise the Veteran of the definitions of the types of service and the types of evidence he may submit to substantiate his claim based on both types of service. 

2.  Request the Veteran's complete service personnel records from the National Personnel Records Center or any other appropriate sources, to include the Adjutant General of the Alabama Air National Guard, in order to verify any periods of ACDUTRA and INACDUTRA which qualify the Veteran for basic eligibility for Veterans benefits.  All requests and responses, positive and negative, should be associated with the claims file.

3.  After development is completed as directed above, to the extent possible, afford the Veteran an appropriate VA examination to determine the nature and etiology of his current hearing loss disability.  The claims file and all relevant electronic medical records must be made available to the examiner.  Relevant evidence obtained during this Remand must be made available to the examiner.  All indicated studies should be conducted.  The examiner should review service treatment records, Reserve service records, and post-service records, especially reports of audiology examinations.  The examiner should obtain the Veteran's history of exposure to hazardous noise prior to, during, and following his active service and each period of ACDUTRA and INACDUTRA.

        The VA examiner should be advised of the following:

* The circumstances under which service connection based on Reserve or National Guard service is authorized are more limited than the criteria for service connection based on a period of active duty. 

* For a veteran who, as in this case, has a period of prior active service, and later performs Reserve service, a presumption of sound condition may apply to a specific period of Reserve service if an entrance examination was performed at the start of the period of Reserve service during which it applies.  The examiner should be provided with a list of the Veteran's verified periods of ACDUTRA and INACDTURA, including a determination by the AOJ as to whether the Veteran was examined at the time of entry into any such periods of service. 

* Although the presumption of service connection under sections 3.307 and 3.309(a) for a chronic disease and the presumption of aggravation under section 3.306 are not applicable to a period of ACDUTRA or INACDUTRA, the Veteran may still establish service connection based on direct incurrence or actual aggravation, if the Veteran was disabled by hearing loss during the period of ACDUTRA or by an injury which caused hearing loss during the period of INACDUTRA.

The VA examiner must offer an opinion as to the following:

I.  If the AOJ is unable to identify the distinct date ranges for the Veteran's periods of ACDUTRA or INACDUTRA, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss is the result of, or was aggravated (permanently worsened beyond its natural progression) by, an in-service acoustic trauma during any period of ACDUTRA or INACDUTRA in the Air National Guard.

II.  If the AOJ provides a summary identifying distinct periods of ACDUTRA and INACDUTRA, the examiner must provide an opinion on the following:

a.  If an entrance examination is present which includes no notation of a hearing loss disability for the period of ACDUTRA or INACDUTRA:

i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a hearing loss disability prior to his entry into this period of ACDUTRA or INACDUTRA?

ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the Veteran's hearing loss was not aggravated by his in-service acoustic trauma?

VA has specifically defined what is meant by a "disability" for the purposes of service connection for hearing loss.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

b.  For any period of ACDUTRA or INACDUTRA for which there is not an entrance examination present, is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss is the result of, or was aggravated by, an in-service acoustic trauma during that period of ACDUTRA or INACDUTRA?

III.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  The examiner may consider the medical evidence of record and also the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and his symptomatology.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



